DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to Applicant’s amendment filed 04/22/2022.  Claims 1 and 7 are currently pending in this Application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moghaddam et al. (U.S. 2015/0288745 A1) in view of Hoddie et al. (U.S. 9,386,662 B1).

Claim 1, Moghaddam teaches:
An information notification system (Moghaddam, Fig. 1) comprising: 
a plurality of apparatuses (Moghaddam, Fig. 1: 104-110, Paragraph [0039], Each notification node is a computing device, which is an apparatus.); and 
at least one server (Moghaddam, Fig. 1: 102), 
the plurality of apparatuses including a first device (Moghaddam, Fig. 1: 104, A first notification node A, for example, is a first device.  Example devices include appliances, entertainment systems, and mobile devices (see Moghaddam, Paragraph [0066]).), 
each of at least one of the plurality of apparatuses including a sensor unit (Moghaddam, Paragraph [0067], Each notification node can have various sensors.) that senses whether any person is present and generates a presence-absence signal including person presence-absence information (Moghaddam, Paragraph [0076], Each notification node includes cameras, microphones, and/or other sensors to estimate a target user’s location and additionally utilizes facial and/or vocal recognition techniques to distinguish between a target user and another user.  In the example of Fig. 3C, the notification server acquires information about the second user 322, i.e. the target user, which includes the second user’s location, i.e. person presence-absence information (see Moghaddam, Paragraph [0077]).), 
the at least one server including a first server (Moghaddam, Fig. 1: 102, The notification server 102 includes a first server.) and a second server (Moghaddam, Paragraph [0038], The notification server 102 can correspond to one or more servers.), 
the first device including: 
the first device generates a notification signal including notification information that is to be provided to a user (Moghaddam, Paragraph [0056], The notification nodes, e.g. notification node 104, generates a notification intended for a target user.  The notification includes data identifying the target user, contents of the notification, and a priority of the notification.) who uses the first device (Moghaddam, Paragraph [0066], All of the notification nodes of a target user’s home represent devices that the target user uses.  For example, a tablet computer 342 generates a notification for the target user (see Moghaddam, Paragraph [0070]).), 
the first server including: 
the first server acquires the notification information included in the notification signal (Moghaddam, Fig. 2C: 264, Paragraph [0057]) and the person presence-absence information included in the presence-absence signal (Moghaddam, Paragraph [0077], The notification server receives information about the target user, which includes the target user’s location.); 
the first server determines a presumed position and causes a second device to present the notification information (Moghaddam, Paragraphs [0060-0061], The notification server uses information about the target user’s location and the notification information to select specific nodes for delivering the notification(s).  The selected notification node(s) is/are a second device.), the presumed position being a position of a person presumed based on the person presence-absence information (Moghaddam, Paragraph [0060], The location of the target user is the target user’s presumed position which is determined based on received information related to the target user.), and the second device being one of one or more apparatuses that are capable of presenting the notification information to the person who is in the presumed position among the plurality of apparatuses (Moghaddam, Paragraphs [0060-0061], The notification nodes are ranked based on the nodes determined by the server that best serves the target user and the type of notification.), wherein the first server changes a form of presentation in accordance with presentation setting information that is information about the person who is in the presumed position (Moghaddam, Paragraph [0062], The notification server formats the notification based on information related to the target user and information related to the selected node, i.e. presentation setting information.  For example, if the user is hearing-impaired, the notification server formats the notification to a visual, tactile/haptic, or audible notification having increased volume.),
the second device includes a display that displays a notification image corresponding to the notification information (Moghaddam, Paragraph [0066], Examples of notification nodes that may display notifications from other notification nodes, i.e. a second device, include a TV, computer, or smart appliance having a display.); and
the second server causes the second device to present the notification information (Moghaddam, Paragraphs [0062-0063], The notification server transmits the notification to one or more selected nodes.  It would have been obvious to one of ordinary skill in the art for one or more of the notification servers, e.g. a first or second server (see Moghaddam, Paragraph [0038]), to perform the step of transmitting the notifications to the nodes.).
Moghaddam does not specifically teach:
A generator that generates, an information acquirer that acquires, and a presentation controller;
the presentation setting information includes a distance from the presumed position to the second device; and 
when the distance from the presumed position to the second device is less than a predetermined threshold value, the presentation controller increases an amount of information to be displayed in the notification image from an amount of information to be displayed when the distance is greater than or equal to the predetermined threshold value, and when the distance from the presumed position to the second device is greater than or equal to the predetermined threshold, the presentation controller displays the notification image including an amount of information that is larger than zero and smaller than an amount of information to be displayed when the distance from the presumed position to the second device is less than the predetermined threshold; and 
the presentation controller causes, via the second server, the second device to present the notification information.
As per the limitation of a generator that generates, an information acquirer that acquires, and a presentation controller.  However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the notification nodes and the notification servers, respectively, into separate components/modules, i.e. a generator of the notification node and an information acquirer and presentation controller of the notification server.  Moghaddam teaches that the notification nodes and the notification servers may be implemented as a computer system 500 having a plurality of modules and drivers stored on a computer-readable medium directed to the processes and features (see Moghaddam, Paragraph [0088]).  Thus, such a modification would not change the principal operation of the invention, as a whole, and would yield predictable results.
Hoddie teaches:
Presentation setting information includes a distance from the presumed position to the second device (Hoddie, Col. 6, Lines 4-6, The proximity sensor 218 determines the relative distance between the user and the customizable lighting controller 102, i.e. a second device.); and 
when the distance from the presumed position to the second device is less than a predetermined threshold value, the presentation controller increases an amount of information to be displayed in the notification image from an amount of information to be displayed when the distance is greater than or equal to the predetermined threshold value, and when the distance from the presumed position to the second device is greater than or equal to the predetermined threshold, the presentation controller displays the notification image including an amount of information that is larger than zero and smaller than an amount of information to be displayed when the distance from the presumed position to the second device is less than the predetermined threshold (Hoddie, Col. 6, Lines 4-17, When the user is closer, the lighting controller manager 214 increases the amount of information displayed, whereas when the user is further away, the lighting controller manager 214 reduces the amount of information displayed, but the displayed information is greater than zero.  The relative distance of the user may be compared to one or more distance thresholds, distance ranges, or any other suitable technique.).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Moghaddam by integrating the teachings of Hoddie.
	The motivation would be to allow user customizability to provide an appropriate level of information (see Hoddie, Col. 6, Lines 18-24).

Claim 7, Moghaddam teaches:
An information notification method (Moghaddam, Fig. 1) for use in an information notification system (Moghaddam, Fig. 1) including a plurality of apparatuses (Moghaddam, Fig. 1: 104-110, Paragraph [0039], Each notification node is a computing device, which is an apparatus.) and one or more servers (Moghaddam, Fig. 1: 102, The notification server 102 includes a first server.), the plurality of apparatuses including a first device (Moghaddam, Fig. 1: 104, A first notification node A, for example, is a first device.  Example devices include appliances, entertainment systems, and mobile devices (see Moghaddam, Paragraph [0066]).), the one or more servers including a first server and a second server (Moghaddam, Paragraph [0038], The notification server 102 can correspond to one or more servers.), the information notification method, comprising: 
generating, by the first server, a notification signal including notification information that is to be provided to a user (Moghaddam, Paragraph [0056], The notification nodes, e.g. notification node 104, generates a notification intended for a target user.  The notification includes data identifying the target user, contents of the notification, and a priority of the notification.) who uses the first device (Moghaddam, Paragraph [0066], All of the notification nodes of a target user’s home represent devices that the target user uses.  For example, a tablet computer 342 generates a notification for the target user (see Moghaddam, Paragraph [0070]).); 
causing each of at least one of the plurality of apparatuses to sense whether any person is present and generating a presence-absence signal including person presence-absence information (Moghaddam, Paragraph [0076], Each notification node includes cameras, microphones, and/or other sensors to estimate a target user’s location and additionally utilizes facial and/or vocal recognition techniques to distinguish between a target user and another user.  In the example of Fig. 3C, the notification server acquires information about the second user 322, i.e. the target user, which includes the second user’s location, i.e. person presence-absence information (see Moghaddam, Paragraph [0077]).); 
acquiring the notification information included in the notification signal (Moghaddam, Fig. 2C: 264, Paragraph [0057]) and the person presence-absence information included in the presence-absence signal (Moghaddam, Paragraph [0077], The notification server receives information about the target user, which includes the target user’s location.); and 
determining a presumed position and causing a second device to present the notification information (Moghaddam, Paragraphs [0060-0061], The notification server uses information about the target user’s location and the notification information to select specific nodes for delivering the notification(s).  The selected notification node(s) is/are a second device.), the determining and the causing being performed by the first server (Moghaddam, Paragraphs [0060-0061], It would have been obvious to one of ordinary skill in the art for a first of a plurality of notification servers 102 to perform the step of determining a target user’s location (see Moghaddam, Paragraph [0038]).), the presumed position being a position of a person presumed based on the person presence-absence information (Moghaddam, Paragraph [0060], The location of the target user is the target user’s presumed position which is determined based on received information related to the target user.), and the second device being one of one or more apparatuses that are capable of presenting the notification information to the person who is in the presumed position among the plurality of apparatuses (Moghaddam, Paragraphs [0060-0061], The notification nodes are ranked based on the nodes determined by the server that best serves the target user and the type of notification.), wherein in the presentation of the notification information, a form of presentation is changed in accordance with presentation setting information that is information about the person who is in the presumed position (Moghaddam, Paragraph [0062], The notification server formats the notification based on information related to the target user and information related to the selected node, i.e. presentation setting information.  For example, if the user is hearing-impaired, the notification server formats the notification to a visual, tactile/haptic, or audible notification having increased volume.),
the second device includes a display that displays a notification image corresponding to the notification information (Moghaddam, Paragraph [0066], Examples of notification nodes that may display notifications from other notification nodes, i.e. a second device, include a TV, computer, or smart appliance having a display.); and
causing, via the second server, the second device to present the notification information (Moghaddam, Paragraphs [0062-0063], The notification server transmits the notification to one or more selected nodes.  It would have been obvious to one of ordinary skill in the art for one or more of the notification servers, e.g. a first or second server (see Moghaddam, Paragraph [0038]), to perform the step of transmitting the notifications to the nodes.).
Moghaddam does not specifically teach:
The presentation setting information includes a distance from the presumed position to the second device; and 
in the determining and causing:
when the distance from the presumed position to the second device is less than a predetermined threshold value, increasing an amount of information to be displayed in the notification image from an amount of information to be displayed when the distance is greater than or equal to the predetermined threshold value, and 
when the distance from the presumed position to the second device is greater than or equal to the predetermined threshold, displaying the notification image including an amount of information that is larger than zero and smaller than an amount of information to be displayed when the distance from the presumed position to the second device is less than the predetermined threshold.
Hoddie teaches:
The presentation setting information includes a distance from the presumed position to the second device (Hoddie, Col. 6, Lines 4-6, The proximity sensor 218 determines the relative distance between the user and the customizable lighting controller 102, i.e. a second device.); and 
when the distance from the presumed position to the second device is less than a predetermined threshold value, the increasing an amount of information to be displayed in the notification image from an amount of information to be displayed when the distance is greater than or equal to the predetermined threshold value, and when the distance from the presumed position to the second device is greater than or equal to the predetermined threshold, displaying the notification image including an amount of information that is larger than zero and smaller than an amount of information to be displayed when the distance from the presumed position to the second device is less than the predetermined threshold (Hoddie, Col. 6, Lines 4-17, When the user is closer, the lighting controller manager 214 increases the amount of information displayed, whereas when the user is further away, the lighting controller manager 214 reduces the amount of information displayed, but the displayed information is greater than zero.  The relative distance of the user may be compared to one or more distance thresholds, distance ranges, or any other suitable technique.).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Moghaddam by integrating the teachings of Hoddie.
	The motivation would be to allow user customizability to provide an appropriate level of information (see Hoddie, Col. 6, Lines 18-24).

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that the cited references fail to teach the presentation controller causes, via the second server, the second device to present the notification information, the Examiner respectfully disagrees.  The Moghaddam reference teaches that the notification server transmits notification information to one or more selected nodes to be presented to the user (see Moghaddam, Paragraphs [0062-0063] for example.  The Moghaddam reference further discloses that the notification server 102 includes one or more servers remote or separate from the notification nodes (see Moghaddam, Paragraph [0038]).  Therefore, it would have been obvious to one of ordinary skill in the art for the notification server 102 to include at least two servers, and for either of the at least two servers to be capable of performing the steps of Paragraphs [0062-0063].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683